Citation Nr: 1648289	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  09-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Whether there was clear and unmistakable error (CUE) in the October 2006 rating decision denying entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1959 to December 1980.  He died in March 2006, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

These matters were remanded in October 2011 and April 2014 for additional development.  A supplemental statement of the case was most recently issued in August 2015.  The case was returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2.  The Veteran did not have a disease that is presumed to be service connected in veterans exposed to Agent Orange.

3.  At the time of the Veteran's death, service connection was not in effect for any disabilities.

4.  The Veteran's death was caused by cardiopulmonary arrest.  The underlying causes were pneumonia secondary to chronic obstructive pulmonary disease, secondary to alcoholic liver disease.

5.  Cardiopulmonary arrest, pneumonia, and chronic obstructive pulmonary disease did not manifest during service.  Cardiopulmonary arrest, pneumonia, and chronic obstructive pulmonary disease are not attributable to service, to include as due to herbicide exposure.

6.  A service-connected disability was not the principal or a contributory cause of the Veteran's death.

7.  The October 2006 rating decision denying entitlement to service connection for the cause of the Veteran's death did not contain an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.


CONCLUSIONS OF LAW

1.  A service-connected disability incurred in or aggravated did not cause or contribute substantially or materially to the Veteran' cause of death.  8 U.S.C.A. §§ 101(2), 107, 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.40, 3.41, 3.102, 3.159, 3.303, 3.312 (2016).

2.  The October 2006 rating decision denying entitlement to service connection for the cause of the Veteran's death was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.105 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As this appeal concerns a claim for service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the appellant.  These letters satisfied the requirements of Hupp by notifying the appellant of the evidence and information to substantiate her claim for service connection of the cause of the Veteran's death on the basis of a service-connected disorder and on the basis of a disorder that is not yet service-connected.  The letters also informed her of her and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist an appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  The claims file contains the Veteran's available service treatment records, reports of private post-service treatment, and the appellant's own statements in support of her claim.  

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  

Here, medical opinions were obtained responsive to the claim for service connection of the Veteran's death.  The opinions were conducted by a medical professional, following a thorough review of the claims file.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the appellant's claim for service connection of the cause of the Veteran's death.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met.  

Given the parameters of the law surrounding claims of clear and unmistakable error (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable where clear and unmistakable error is claimed in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002), regarding Board CUE see Livesay v. Principi, 15 Vet. App. 165 (2001)).  As noted in Livesay, claims of clear and unmistakable error are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on clear and unmistakable error is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging clear and unmistakable error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision. Livesay, 15 Vet. App. at 178-79.   Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.   

The Board has reviewed the appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the appellant's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016). 

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2016).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2016).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  As will be discussed below, the evidence reflects that the Veteran has been exposed to Agent Orange.  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As cardiovascular-renal disease is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As an initial matter, the Board notes that, the Veteran engaged in combat while in service, and was a recipient of the Purple Heart, Combat Action Ribbon, and Navy Commendation Medal with Combat 'V.'  In addition, the Board notes that the Veteran had service in Vietnam.  As such, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are potentially applicable.  However, the appellant does not claim that the Veteran's cardiopulmonary arrest was the result of combat with the enemy; she contends that his death from cardiopulmonary arrest is due to Agent Orange exposure during his service in Vietnam.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.

The Veteran died in March 2006, and according to the death certificate, the cause of death was cardiopulmonary arrest due to acute myocardial infarction, which was signed by a physician, who had not attended the Veteran.  Also as part of the death certificate was a postmortem certificate of death by the physician that performed the Veteran's autopsy, which listed the cause of death at autopsy as cardiopulmonary arrest due to pneumonia due to chronic obstructive pulmonary disease due to alcoholic liver disease.  

A copy of the March 2006 autopsy report reflects that the Veteran was seen gasping for breath in the early morning, and brought to a hospital where CPR was performed; the Veteran did not respond to CPR and was pronounced dead.  The autopsy report indicates that there was no evidence of a heart, head, eye, ear, neck, or throat injury and that the Veteran's lungs had pinpoint, blackish areas in both lobes; his stomach, liver, intestines, and kidney also had no injuries.  There were no deformities of the extremities.  The cause of death was listed as cardio-respiratory arrest secondary to pneumonia, secondary to chronic obstructive pulmonary disease, secondary to alcoholic liver disease.

In June 2013, VA medical opinions were obtained.  The VA pulmonology opinion states that the Veteran's claims file was fully reviewed.  The VA pulmonology examiner stated that the Veteran's pneumonia secondary to chronic obstructive pulmonary disease was not incurred in or caused by the Veteran's service.  The VA examiner noted that pneumonia could develop in any patient that was bedridden for a long time, and that the Veteran had a history of falls.  The VA examiner also noted that, although there is a diagnosis of bronchitis in December 1975, the Veteran presented with cold symptoms and the only treatment was for nasal congestion.  The examiner stated that the Veteran did not have acute or chronic bronchitis; the lack of treatment for recurrent cough or shortness of breath indicated that there was no chronic bronchitis and the treatment for only nasal congestion indicated that there was no acute bronchitis.  

Another VA examiner, in June 2013, provided an explanation as to the difference in the cause of death listed on the death certificate versus that of the autopsy report.  According to this VA examiner, the claims file was reviewed, and particular note was paid to the Veteran's February 2006 hospitalization at SB Medical Center; the final diagnoses were spinal cord injury, alcoholic fatty liver, chronic obstructive pulmonary disease in moderate exacerbation, bile sludge with cholesterolosis, and infection probably secondary to gall bladder problem.  The VA examiner noted that the death certificate was initially completed by a physician that did not attend to the Veteran, and this physician identified acute myocardial infarction as the cause of death; the VA examiner stated that this physician likely relied on the information provided by the next of kin.  The VA examiner stated that the autopsy, in contrast, provides factual and accurate histopathologic findings, and that the postmortem certificate did not indicate an acute myocardial infarction because damage or infarction of more than 40-45 percent of the left ventricle is needed to cause death, and the autopsy did not show that level of myocardial necrosis.  The VA examiner concluded that the Veteran's postmortem certificate, indicating cardiopulmonary arrest secondary to pneumonia secondary to chronic obstructive pulmonary disease, secondary to alcoholic liver disease, reflects the actual causes of death; acute myocardial infarction did not cause the Veteran's death.  

Based on the foregoing, the Board finds that entitlement to service connection for the cause of the Veteran's death cannot be granted in this case.  There is no indication that the cardio-respiratory disability, pneumonia, chronic obstructive pulmonary disease, or alcoholic liver disease had its onset in service or within a year of separation from service.  There is nothing to suggest that there were characteristic manifestations sufficient to identify relevant pathology in service of any of the conditions listed as causes of death.  As a result, direct and presumptive service connection on the basis of a chronic condition manifesting within a year of separation are not warranted.  38 C.F.R. § 3.303(b).


Post-service treatment records and the Veteran's death certificate do not establish that the cardiopulmonary arrest that caused the Veteran's death is related to the Veteran's presumed in-service herbicide exposure or in any other way to his active duty.  

As he served in Vietnam, the Veteran is presumed to have been exposed to Agent Orange.  As noted earlier, the immediate cause of the Veteran's death listed on the death certificate is cardiopulmonary arrest.  Cardiopulmonary arrest is not one of the diseases for which veterans presumed exposed to Agent Orange are entitled to service connection on a presumptive basis; likewise, the secondary causes of death, pneumonia and chronic obstructive pulmonary disease, are not diseases for which veterans presumed exposed to Agent Orange are entitled to service connection on a presumptive basis.  The Board acknowledges that myocardial infarction, which is a presumptive disease, was initially listed on the death certificate, prior to completion of the autopsy, but again reiterates that the autopsy did not show that a myocardial infarction caused the Veteran's death from cardiopulmonary arrest; the postmortem certificate of death does not show that the Veteran had a myocardial infarction.  See 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  The Board finds the autopsy findings as to cause of death and the VA opinion explaining why these findings are more accurate to be the most probative evidence as to the cause of the Veteran's death.  Nonetheless, the lack of availability of service connection on a presumptive basis for a particular disease does not preclude consideration of entitlement to service connection for that same disease on a direct basis.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d).

To the extent that the appellant asserts that the Veteran's death from cardiopulmonary arrest, and the underlying causes of pneumonia and chronic obstructive pulmonary disease, was related to Agent Orange, the Board finds that this argument is misplaced.  The appellant's statements do not establish a nexus between the Veteran's cause of death and his period of service, including any presumed Agent Orange exposure.  To the contrary, the Board points out that neither the Veteran's military service, nor any diseases entitled to presumptive service connection were listed as underlying causes of his cardiopulmonary arrest, nor were any underlying conditions considered a significant condition that contributed to his death.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).

The Board notes that the Veteran did not file a claim of service connection for any disabilities during his lifetime, and the appellant is not entitled to accrued benefits; the Veteran did not have any claims pending at the time of his death for such benefits and was not entitled to any benefits under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

Here, the Board has a clear medical opinion finding that the Veteran's death from cardiopulmonary arrest, due to or as a consequence of pneumonia and chronic obstructive pulmonary disease, is unrelated to the Veteran's service, including his Agent Orange exposure due to service in Vietnam.  The Board again acknowledges that myocardial infarction was listed as an underlying cause by the non-attending physician prior to the autopsy, and that myocardial infarction is a disease for which service connection may be presumed, but again points out that there is no indication that the Veteran had a myocardial infarction at any time prior to his death; the medical evidence of record is devoid of any diagnosis of or treatment for a myocardial infarction.  In this regard, the Board points out that the Veteran's death certificate makes no mention of the Veteran's presumed Agent Orange exposure or military service as an underlying or contributory cause of death.  Likewise, the Veteran's terminal records do not reflect any such relationship between the Veteran's service, including presumed Agent Orange exposure, and his death from cardiopulmonary arrest, due to or as a consequence of pneumonia and chronic obstructive pulmonary disease.  

Significantly, the June 2013 VA examiners found that the Veteran's death due to cardio-respiratory failure was the result of pneumonia and chronic obstructive pulmonary disease unrelated to any respiratory symptoms in service.  The June 2013 VA medical opinions are reasoned and consistent with the actual factual record, and thus these opinions are highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

Given the absence of any evidence of the Veteran's underlying causes of death, namely pneumonia and chronic obstructive pulmonary disease, for many years following separation from service, and in the absence of any competent medical evidence that his death from cardiopulmonary arrest is in any way related to an in-service injury or disease, including Agent Orange exposure, the preponderance of the evidence is against the claim for service connection.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Clear and Unmistakable Error

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  If the record establishes such clear and unmistakable error, the prior decision will be reversed or amended; a finding of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104 (a), 3.105(a). 

In determining whether a prior determination involves clear and unmistakable error, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Board notes that an assertion of clear and unmistakable error is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Therefore, an appellant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The appellant in this appeal has not met this burden.  

In this case, the appellant does not contend that the correct facts, as they were known at the time, were not before the adjudicator or that the statutory or regulatory provisions extant at that time were incorrectly applied.  The appellant instead contends that RO simply disregarded the evidence before VA in 2006, including the Veteran's combat awards, presumptive Agent Orange exposure due to service in Vietnam, and the Veteran's post-service medical treatment.

The appellant has not established a valid claim of clear and unmistakable error in the October 2006 rating decision.  To the extent that the appellant is claiming that the RO did not have the Veteran's combat awards or record of his Vietnam service, at the time of the October 2006 decision, this is incorrect.  The October 2006 rating decision expressly noted that the Veteran's DD Form 214s had been considered.  To the extent that the appellant is claiming that VA did not consider the Veteran's post-service medical treatment records, the Board notes that none were of record; to this point, the Board points out that the appellant, in 2006, explicitly stated that she was not claiming service connection for the cause of the Veteran's death, and her claim was decided administratively, based on the evidence of record, including the Veteran's service treatment records, which did not show the Veteran had cardiopulmonary arrest, secondary to pneumonia, secondary to chronic obstructive pulmonary disease, secondary to alcoholic liver disease in service or within one year of separation.  To the extent that the appellant claims that VA did not consider the Agent Orange presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309, the Board notes that the Veteran does not have any of the diseases entitled to presumptive service connection.  Although myocardial infarction was listed on the death certificate, ischemic heart disease was not yet considered a condition entitled to presumptive service connection.  Regardless, the most probative evidence of record reflects that the Veteran did not have a myocardial infarction, thus, this would not constitute CUE.  

As noted above, a clear and unmistakable error challenge must involve a contention that, based on a particular error in application of law or fact, an error undebatably occurred.  In this case, the appellant is in essence only asserting disagreement with how the RO evaluated and weighted the facts before it, an argument that does not rise to the level of clear and unmistakable error.  Russell v. Principi, 3 Vet.App. 310, 313 (1992) (en banc) (In order for there to be a valid claim of clear and unmistakable error, . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.).  Thus, the Board finds that there is no clear and unmistakable error in the October 2006 rating decision, and the appellant's challenge to this decision on that basis is denied.






	
ORDER

Service connection for the cause of the Veteran's death is denied.

The challenge to the October 2006 rating decision based on clear and unmistakable error is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


